-7&,4/HJ2
                                                                    Legal organization that brings impact cases around prison
APPENDIX H                                                          conditions, co-publisher of this handbook.
Sources of Legal Support
                                                                    Criminal Justice Policy Coalition
Below is a short list of other organizations working                15 Barbara St., Jamaica Plain, MA 02130
                                                                    Involved in policy work around numerous prison issues.
on prison issues, mainly with a legal focus. When
writing to these groups, please remember a few
                                                                    Critical Resistance, National Office
things:                                                             1904 Franklin St., Suite 504, Oakland, CA 94612
                                                                    Uniting people in prison, former prisoners, and family
•   Write simply and specifically, but don't try and                members to lead a movement to abolish prisons, policing,
    write like you think a lawyer would. Be direct in               surveillance, and other forms of control.
    explaining yourself and what you are looking for.
•   It is best not to send any legal documents unless               Family and Corrections Network
    they are requested. If or when you do send legal                32 Oak Grove Road, Palmyra, VA 22963
    documents, only send copies. Hold on to your
                                                                    Federal Resource Center for Children of Prisoners
    original paperwork.
                                                                    Child Welfare League of America
a   Because of rulings like the PLRA and limited
                                                                    1726 M St. NW, Suite 500, Washington, DC, 20036
    funding, many organizations are small, have
    limited resources and volunteer staff. It may take              Friends and Families of Incarcerated Persons
    some time for them to answer your letters. But                  PO Box 93601, Las Vegas, NV, 89193
    always keep writing.                                            Legal resources for friends and families of prisoners.

Please note: The contact information for these                      Human Rights Watch Prison Project
resources is current as of the printing of this                     350 5th Ave. 34th Floor New York NY 10118-3299

Handbook in 2011.
                                                                    National organization dedicated to research, analysis, and
                                                                    publicizing human rights violations, and working towards
                                                                    stopping them.
Do not send money for publications unless you
have verified the address of the organization first.                Immigration Equality, Inc. (onlyfor lesbian, gay,
                                                                    bisexual, transgender,-and HIV + immigrants)
                                                                    40 Exchange Place, 17th Floor, New York, NY 10005
Aid to Children of Imprisoned Mothers, Inc.
906 Ralph David Abemathy Blvd. SW                                   Lambda Legal (only for gay, lesbian, bisexual,
Atlanta, GA 30310                                                   transgender, & HIV+ people)
Information for incarcerated mothers.
                                                                    120 Wall Street, Suite 1500, New York, NY 10005-3904
                                                                    English, Spanish
American Civil Liberties Union National Office
125 Broad Street, 18th Floor, New York, NY 10004                    Legal Publications in Spanish, Inc.
The biggest civil liberties organization in the country.            Publicaciones Legales en Espanol, Inc.
They have a National Prison Project and a Reproductive              PO Box 623, Palisades Park, NJ 07650
Freedom Project, which might be helpful to women                    Legal resources in Spanish, focusing mostly on criminal
prisoners. Write them for information about individual              defense and federal courts.
chapters. See Appendix J for some of their publications for
people in prison.                                                   Legal Services for Prisoners with Children
                                                                    1540 Market St., Suite 490, San Francisco, CA 94102
American Friends Service Committee Criminal Justice
                                                                    Legal resources and issues around women in prison,
Program - National                                                  including guides and manuals for people in prison with
1501 Cherry Street, Philadelphia PA, 19102                          children.
Human and civil rights issues, research/analysis, women
prisoners, prisoner support.                                        National Center for Lesbian Rights (onlyfor gay,
                                                                    lesbian, bisexual, and transgender people)
California Prison Focus
                                                                    870 Market St. Ste. 370, San Francisco, CA 94102
1904 Franklin St., Suite 507, Oakland, CA 94612
                                                                    English, Spanish
Publish a quarterly.magazine, Prison Focus, and other
publications. Focuses organizing efforts on CA and on
                                                                    National Clearinghouse for the
SHU conditions.
                                                                    Defense of Battered Women
                                                                    125 South 9th Street #302, Philadefj
Center for Constitutional Rights
                                                                    Legal and other assistance for bane
666 Broadway, 7th floor, New York, NY 10012

                                 JAILHOUSE LAWYER'S HANDBOOK-APPENDICES                                         MAY 29 2015
                                                              134

                                                                                                          Ab8lAtt)Sla,Cleric
                                                                       w




Article 18.                                                                Article 25.
Everyone has the right to freedom of thought, conscience                   (1) Everyone has the right to a standard of living adequate
and religion; this right includes freedom to change his                    for the health and well-being of himself and of his family,
religion or belief, and freedom, either alone or in                        including.food, clothing, housing and medical care and
community with others and in public or private, to                         necessary social services, and the right to security in the
manifest his religion or belief in teaching, practice,                     event of unemployment, sickness, disability, widowhood,
worship and observance.                                                    old age or other lack of livelihood in circumstances beyond
                                                                           his control.
Article 19.,                                                               (2) Motherhood and childhood are entitled to special care
Everyone has. the right to freedom of opinion and                          and assistance. All children, whether born in or out of
expression; this right includes freedom to hold opinions                   wedlock, shall enjoy the same social protection.
without interference and to seek, receive and impart
information and ideas through any media and regardless of                  Article 26.
frontiers.                                                                 (1) Everyone has the right to education. Education shall be
                                                                           free, at least in the elementary and fundamental stages.
Article 20.                                                                Elementary education shall be compulsory. Technical and
(1) Everyone has the right to freedom of peaceful assembly                 professional education shall be made generally available
and association.                                                           and higher education shall be equally accessible to all on
(2) No one may be compelled to belong to an association.                   the basis of merit.
                                                                           (2) Education shall be directed to the full development of-
Article 21.                                                                the human personality and to the strengthening of respect
(1) Everyone has the right to take part in the government                  for human rights and fundamental freedoms. It shall
of his country, directly or through freely chosen                          promote understanding, tolerance and friendship among all
representatives.                                                           nations, racial or religious groups, and shall further the
(2) Everyone has the right of equal access to public service               activities of the United Nations for the maintenance of
in his country.                                                            peace.
(3) The will of the people shall be the basis of the authority             (3) Parents have a prior right to choose the kind of
of government; this will shall be expressed in periodic and                education that shall be given to their children.
genuine elections which shall be by universal and equal
suffrage and shall be held by secret vote or by equivalent                 Article 27.
free voting procedures.                                                    (1) Everyone has the right freely to participate in the       -
                                                                           cultural life of the community, to enjoy the arts and to
Article 22.                                                                share in scientific advancement and its benefits.
Everyone, as a member of society, has the right to social                  (2) Everyone has the right to the protection of the moral
security and is entitled to realization, through national                  and material interests resulting from any,scientific, literary,
effort and international co-operation and in accordance                    or artistic production of which he is the author.
with the organization and resources of each State, of the
economic, social and cultural rights indispensable for his                 Article 28.
dignity and the free development of his personality.                       Everyone is entitled to a social and international order in
                                                                           which the rights and freedoms set forth in this Declaration
Article 23.                                                                can be fully realized.
(1) Everyone has the right to work, to free choice of
employment, to just and favourable conditions of work and                  Article 29.
to protection against unemployment.                                        (1) Everyone has duties to the community in which alone
(2) Everyone, without any discrimination, has the right to ~               the free and full development of his personality is possible.
equal pay for equal work.                                                  (2) In the exercise of his rights and freedoms, everyone
(3) Everyone who works has the right to just and                           shall be subject only to such limitations as are determined
favourable remuneration ensuring for himself and his                       by law solely for the purpose of securing due recognition
family an existence worthy of human dignity, and                           and respect for the rights and freedoms of others and of
supplemented, if necessary, by other means of social                       meeting the just requirements of morality, public order and
protection.                                                                the general welfare in a democratic society.
(4) Everyone has the right to form and to join trade unions                (3) These rights and freedoms may in no case be exercised
for the protection of his interests.                                       contrary to the purposes and principles of the United
                                                                           Nations.
Article 24.
Everyone has the right to rest and leisure, including                      Article 30.
reasonable limitation of working hours and periodic                        Nothing in this Declaration may be interpreted as implying
holidays with pay.                    •' •                                 for any State, group or person any right to engage in any-'
                                                                           activity or to perform any act aimed at the destruction of -'
                                                                           any of the rights and freedoms set forth herein.


                                  JAILHOUSE LAWYER'S HANDBOOK - APPENDICES
                                                                 133
Now, Therefore THE GENERAL ASSEMBLY proclaims                          Article 10.
THIS UNIVERSAL DECLARATION OF HUMAN                                    Everyone is entitled in full equality to a fair and public
RIGHTS as a common standard of achievement for all                     hearing by an independent and impartial tribunal, in the
peoples and all nations, to the end that every individual              determination of his rights and obligations and of any
and every organ of society, keeping this Declaration                   criminal charge against him.
constantly in mind, shall strive by teaching and education
to promote respect for these rights and freedoms and by                Article 11.
progressive measures, national and international, to secure            (1) Everyone charged with a penal offence has the right to
their universal and effective recognition and observance,              be presumed innocent until proved guilty according to law
both among the peoples of Member States themselves and                 in a public trial at which he has had all the guarantees
among the peoples of territories under their jurisdiction.             necessary for his defence.
                                                                       (2) No one shall be held guilty of any penal offence on
Article 1.                                                             account of any act or omission which did not constitute a
All human beings are born free and equal in dignity and                penal offence, under national or international law, at the
rights.They are endowed with reason and conscience and                 time when it was committed. Nor shall a heavier penalty
should act towards one another in a spirit of brotherhood.             be imposed than the one that was applicable at the time the
                                                                       penal offence was committed.
Article 2.
Everyone is entitled to all the rights and freedoms set forth          Article 12.
in this Declaration; without distinction of any kind, such as          No one shall be subjected to arbitrary interference with his
race, colour, sex, language, religion, political or other              privacy, family, home or correspondence, nor to attacks
opinion, national or social origin, property, birth or other           upon his honour and reputation. Everyone has the right to
status. Furthermore, no distinction shall be made on the               the protection of the law against such interference or
basis of the political, jurisdictional or international status         attacks.
of the country or territory to which a person belongs,
whether it be independent, trust, non-self-governing or                Article 13.
under any other limitation of sovereignty.                             (1) Everyone has the right to freedom of movement and
                                                                       residence within the borders of each state.
Article 3.                                                             (2) Everyone has the right to leave any country, including
Everyone has the right to life, liberty and security of                his own, and to return to his country.
person.
                                                                       Article 14.
Article 4.                                                             (1) Everyone has the right to seek and to enjoy in other
No one shall be held in slavery or servitude; slavery and              countries asylum from persecution.
the slave trade shall be prohibited in all their forms.                (2) This right may not be invoked in the case of
                                                                       prosecutions genuinely arising from non-political crimes
Article 5.                                                             or from acts contrary to the purposes and principles of the
No one shall be subjected to torture or to cruel, inhuman or           United Nations.
degrading treatment or punishment.
                                                                       Article 15.
Article 6.                                                             (1) Everyone has the right to a nationality.
Everyone has the right to recognition everywhere as a                  (2) No one shall be,arbitrarily deprived of his nationality
person before the law.                                                 nor denied the right to change his nationality.

Article .7.                                                            Article 16.-
All are equal before the law and are entitled without any              (1) Men and women of full age, without any limitation due
discrimination to equal protection of the law. All are                 to race, nationality or religion, have the right to marry and
entitled to equal protection against any discrimination in             to found a family. They are entitled to equal rights as to
violation of this Declaration and against any incitement to            marriage, during marriage and at its dissolution.
such discrimination.                                                   (2) Marriage shall be entered into only with the free and
                                                                       full consent of the intending spouses.
Article 8.                                                             (3) The family is the natural and fundamental group unit of
Everyone has the right to an effective remedy by the                   society and is entitled to protection by society and the
competent national tribunals for acts violating the                    State.
fundamental rights granted him by the constitution or by
law.                                                                   Article 17.
                                                                       (1) Everyone has the right to own property alone as well as
Article 9.                                                             in association with others.
No one shall be subjected to arbitrary arrest, detention or            (2) No one shall be arbitrarily deprived of his property.
exile.



                                    JAILHOUSE LAWYER'S HANDBOOK - APPENDICES
                                                                 132
title or description given by the court; and (9) the term                 (3) No award of attorney's fees in an action described in-
"relief means all relief in any form that may be granted or             paragraph (1) shall be based on an hourly rate greater than
approved by the court, and includes consent decrees but                 150 percent of the hourly rate established under section
does not include private settlement agreements.                         3006 A of title 18, United States Code, for payment of
                                                                        court-appointed counsel.
EXHAUSTION OF ADMINISTRATIVE                                              (4) Nothing in this subsection shall prohibit a prisoner
REMEDIES, WAIVER OF REPLY, MENTAL &                                     from entering into an agreement to pay an attorney's fee in
EMOTIONAL INJURY, ATTORNEYS FEES                                        an amount greater than the amount authorized under this
                                                                        subsection, if the fee is paid by the individual rather than
42U.S.C. § 1997e                                                        by the defendant pursuant to section 2 [722] of the Revised
(a). Applicability of administrative remedies.                          Statutes of the United States (42 U.S.C. 1988).
No action shall be brought with respect to prison                       (e) Limitation on recovery. No Federal civil action may
conditions under section 1983 of this title, or any other               be brought by a prisoner confined in a jail, prison, or other
Federal law, by a prisoner confined in any jail, prison, or             correctional facility, for mental or emotional injury
other correctional facility until such administrative                   suffered while in custody without a prior showing of
remedies as are available are exhausted.                                physical injury.
(b) Failure of State to adopt or adhere to
administrative grievance procedure                                      APPENDIX G
The failure of a State to adopt or adhere to an
administrative grievance procedure "shall not constitute the"           Universal-Declaration of
basis for an action under section 1997a or 1997c of this                iHuman Rights
title.
(c) Dismissal.                                                          PREAMBLE
  (1) The court shall on its own motion or on the motion of             Whereas recognition of the inherent dignity and of the
a party dismiss any action brought with respect to prison               equal and. inalienable rights of all members of the human
conditions under section 1979 of the Revised Statutes of                family is the foundation of freedom, justice and peace in
the United States (42 U.S.C. 1983), or any other Federal                the world,
law, by a prisoner confined in any jail, prison, or other
correctional facility if the court is satisfied that the action         Whereas disregard and contempt for human rights have
is frivolous, malicious, fails to state a claim upon which              resulted in barbarous acts which have outraged the
relief can be granted, or seeks monetary relief from a                  conscience of mankind, and the advent of a world in which
defendant who is immune from such relief.                               human beings shall enjoy freedom of speech and belief and
 (2) In the event that a claim is, on its face, frivolous,              freedom from fear and want has been proclaimed as the
malicious, fails to state a claim upon Which relief can be              highest aspiration of the common people,
granted, or seeks monetary relief from a defendant who is
immune from such relief, the court may dismiss the                      Whereas it is essential, if man is not to be compelled to
underlying claim without first requiring the exhaustion of              have recourse, as a last resort, to rebellion against tyranny
administrative remedies.                                                and oppression, that human rights should be protected by
(d) Attorney's fees.                                                    the rule of law,
  (1) In any action brought by a prisoner who is confined
to any jail, prison, or other correctional facility, in which           Whereas it is essential to promote the development of
attorney's fees are authorized under section 2 of the                   friendly relations between nations,
Revised Statutes of the United States (42 U.S.C. 1988),
such fees shall not be awarded, except to the extent that—              Whereas the peoples of the United Nations have in the
    (A) the fee was directly and reasonably incurred in'                Charter reaffirmed their faith in fundamental human rights"
proving an actual violation of the plaintiffs rights                    in the dignity and worth of the human person and in the
protected by a statute pursuant to which a fee may be                   equal rights of men and women and have determined to
awarded under section 2 [722] of the Revised Statutes; and              promote social progress and better standards of life in
    (B)                                                                 larger freedom,
      (i) the amount of the fee is proportionately related to
the court ordered relief for the violation; or                          Whereas Member States have pledged themselves to
      (ii) the fee was directly and reasonably incurred in              achieve, in co-operation with the United Nations, the
enforcing the relief ordered for the violation.                         promotion of universal respect for and observance of
  (2) Whenever a monetary judgment is awarded in an                     human rights and fundamental freedoms,
action described in paragraph (\)',a portion of the
judgment (not to exceed 25 percent) shall be applied to                 Whereas a common understanding of these rights and
satisfy the.amouht of attorney's fees'awarded against the               freedoms is of the greatest importance for the full
defendant. If the award of attorney's fees is not'greater than          realization of this pledge,,
150 percent of the judgment, the excess shall be paid by
the defendant.


                                    JAILHOUSE LAWYER'S HANDBOOK - APPENDICES
                                                                  131
other than the reinstatement of the civil proceeding that the           special master under this subsection, on the ground of
agreement settled. (B) Nothing in this section shall                    partiality.
preclude any party claiming that a private settlement                   (4) Compensation.-The compensation to be allowed to a
agreement has been breached from seeking in State court                 special master under this section shall be based on an
any remedy available under State law.                                   hourly rate not greater than the hourly rate established
(d) State law remedies.—The limitations on remedies in                  under section 3006A for payment of court-appointed
this section shall not apply to relief entered by a State court         counsel, plus costs reasonably incurred by the special
based solely upon claims arising under State law.                       master. Such compensation and costs shall be paid with
(e) Procedure for motions affecting prospective relief—                 funds appropriated to the Judiciary.
(1) Generally.--The court shall promptly rule on any                    (5) Regular review of appointment.—In any civil action
motion to modify or terminate prospective relief in a civil             with respect to prison conditions in which a special master
action with respect to prison conditions. Mandamus shall                is appointed under this subsection, the court shall review
lie to remedy any failure to issue a prompt ruling on such a            the appointment of the special master every 6 months to
motion.                                                                 determine whether the services of the special master
(2) Automatic stay.—Any motion to modify or terminate                   continue to be required under paragraph (I). In no event
prospective relief made under subsection (b) shall operate              shall the appointment of a special master extend beyond
as a stay during the period— (A)(i) beginning on the 30th               the termination of the relief.
day after such motion is filed, in the case of a motion made            (6) Limitations on powers and duties.—A special master
under paragraph (1) or (2) of subsection (b);or (ii)(                   appointed under this subsection— (A) may be authorized
beginning on'the 180th day after'such motion is filed, in               by a court to conduct hearings and prepare proposed
the case of a motion made under any other law; and (B)                  findings of fact, which shall be made on the record; (B)
ending on the date the court enters a final order ruling on             shall not make any findings or communications ex parte;
the motion.                                                             (C) may be authorized by a court to assist in the
(3) Postponement of automatic stay.~The court may                       development of remedial plans; and (D) may be removed
postpone the effective date of an automatic stay specified              at any time, but shall be relieved of the appointment upon
in subsection (e)(2)(A) for not more than 60 days for good              the termination of relief.
cause. No postponement shall be permissible because of                  (g) Definitions.—As used in this section— (1) the term
general congestion of the court's calendar.                             "consent decree" means any relief entered by the court that
(4) Order blocking the automatic stay.—Any order                        is based in whole or in part upon the consent or
staying, suspending, delaying, or barring the operation of              acquiescence of the parties but does not include private
the automatic stay described in paragraph (2) (other than               settlements; (2) the term "civil action with respect to
an order to postpone the effective date of the automatic                prison conditions" means any civil proceeding arising
stay under paragraph (3)) shall be treated as an order                  under Federal law with respect to the conditions of
refusing to dissolve or modify an injunction and shall be               confinement or the effects of actions by government
appealable pursuant to section 1292(a)(1) of title 28,                  officials on the lives of persons confined in prison, but
United States Code, regardless of how the order is styled               does not include habeas corpus proceedings challenging
or whether the order is termed a preliminary or a final                 the fact or duration ofconfinement in prison; (3) the term
ruling.                                                                 "prisoner" means any person subject to incarceration,
(f) Special masters.-                                                   detention, or admission to any facility who is accused of,
(1) In general.-(A) In any civil action in a Federal court              convicted of, sentenced for, or adjudicated delinquent for,
with respect to prison conditions, the court may appoint a              violations of criminal law or the terms and conditions of
special master who shall be disinterested and objective and             parole, probation, pretrial release, or diversionary program;
who will give due regard to the public safety, to conduct               (4) the term "prisoner release order" includes any order,
hearings on the record and prepare proposed findings of                 including a temporary restraining order or preliminary
fact. (B) The court shall appoint a special master under this           injunctive relief, that has the purpose or effect of reducing
subsection during the remedial phase of the action only                 or limiting the prison population, or that directs the release
upon a finding that the remedial phase will be sufficiently             from or nonadmission of prisoners to a prison; (5) the term
complex to warrant the appointment.                                     "prison" means any Federal, State, or local facility that
(2) Appointment.—(A) If the court determines that the                   incarcerates or detains juveniles or adults accused of,
appointment of a special master is necessary, the court                 convicted of, sentenced for, or adjudicated delinquent for,
shall request that the defendant institution and the plaintiff          violations of criminal law; (6) the term "private settlement
each submit a list of not more than 5 persons to serve as a             agreement" means an agreement entered into among the
special master. (B) Each party shall have the opportunity               parties that is not subject to judicial enforcement other than
to remove up to 3 persons from the opposing party's list.               the reinstatement of the civil proceeding that the
(C) The court shall select the master from the persons                  agreement settled; (7) the term "prospective relief means
remaining on the list after the operation of subparagraph               all relief other than compensatory monetary damages; (8)
(B).                                                                    the term "special master" means any person appointed by a
(3) Interlocutory appeal.—Any party shall have the right                Federal court pursuant to Rule 53 of the Federal Rules of
to an interlocutory appeal of the judge's selection of the              Civil Procedure or pursuant to any inherent power of the
                                                                        court to exercise the powers of a master, regardless of the


                                   JAILHOUSE LAWYER'S HANDBOOK - APPENDICES
                                                                  130
system caused by the relief. (B) The court shall not order                (i) crowding is the primary cause of the violation of a '
any prospective relief that requires or permits a                         Federal right; and (ii) no other relief will remedy the
government official to exceed his or her authority under                  violation of the Federal right.
State or local law or otherwise violates State or local law,              (F) Any State or local official including a legislator or unit
unless— - .                                                               of government whose jurisdiction or. function includes the
(i) Federal law requires such relief to be ordered in                     appropriation of funds for the construction, operation, or
violation of State or local law; (ii) the relief is necessary to          maintenance of prison facilities, or the prosecution or
correct the violation of a Federal right; and (iii) no other              custody of persons who may be released from, or not
relief will correct the violation of the Federal right.                   admitted to, a prison as a result of a prisoner release order
(C) Nothing in this section shall be construed to authorize               shall have standing to oppose the imposition or
the courts, in exercising their remedial powers, to order the             continuation in effect of such relief and to seek termination
construction of prisons or the raising of taxes, or to repeal             of such relief, and shall have the right to intervene in any
or detract from otherwise applicable limitations on the                   proceeding relating to such relief.
remedial powers of the courts.                                            (b) Termination of relief.—
(2) Preliminary injunctive relief.—In any civil action                    (1) Termination of prospective relief.—(A) In any civil
with respect to prison conditions, to the extent otherwise                action with respect to prison conditions in which
authorized by law, the court may enter a temporary                        prospective relief is ordered, such relief shall be terminable
restraining order or an order for preliminary injunctive                  upon the motion of any party or intervener—
relief. Preliminary injunctive relief must be narrowly                    (i) 2 years after the date the court granted or approved the
drawn, extend noifurthefth"a,n'nec'es,s'ary to correct the '"*'''         prospective relief; (ii) 1 year after the date the court has
harm the court finds requires preliminary relief, and be the              entered an order denying termination of prospective relief
least intrusive means necessary to correct that harm. The                 under this paragraph; or (iii) in the case of an order issued
court shall give substantial weight to any adverse impact                 on or before the date of enactment of the Prison Litigation
on public safety or the operation of a criminal justice                   Reform Act, 2 years after such date of enactment.
system caused by the preliminary relief and shall respect                 (B) Nothing in this section shall prevent the parties from
the principles of comity set out in paragraph (1)(B) in                   agreeing to terminate or modify relief before the relief is
tailoring any preliminary relief. Preliminary injunctive                  terminated under subparagraph (A).
relief shall automatically expire on the date that is 90 days             (2) Immediate termination of prospective relief.—In any
after its entry, unless the court makes the findings required             civil action with respect to prison conditions, a defendant .,
under subsection (a)(1) for the entry of prospective relief               or intervener shall be entitled to the immediate termination
and makes the order final before the expiration of the 90-                of any prospective relief if the relief was approved or
day period.                                                               granted in the absence of a finding by the court that the       .
(3) Prisoner release order.—(A) In any civil action with                  relief is narrowly drawn, extends no further than necessary
respect to prison conditions, no court shall enter a prisoner             to correct the violation of the Federal right, and is the least
release order unless—                                                     intrusive means necessary to correct the violation of the
(i) a court has previously entered an order for less intrusive            Federal right.
relief that has failed to remedy the deprivation of the                   (3) Limitation.—Prospective relief shall not terminate if
Federal right sought to be remedied through the prisoner                  the court makes written findings based on the record that
release order; and                                                        prospective relief remains necessary to correct a current
 (ii) the defendant has had a reasonable amount of time to                and ongoing violation of the Federal right, extends no
 comply with the previous court orders.                                   further than necessary to correct the violation of the
 (B) In any civil action in Federal court with respect to                 Federal right, and that the prospective relief is narrowly
 prison conditions, a prisoner release order shall be entered             drawn and the least intrusive means to correct the
only by a three-judge court in accordance with section                    violation.
2284 of title 28, if the requirements of subparagraph (E)                 .(4) Termination or modification ofrelief.—Nothing in »..
have been met. (C) A party seeking a prisoner release                      this section shall prevent any party or intervener from
order in Federal court shall file with any request for such                seeking modification or termination before the relief is
relief, a request for a three-judge court and materials                    terminable under paragraph (1) or (2), to the extent that
sufficient to demonstrate that the requirements of                         modification or termination would otherwise be legally
subparagraph (A) have been met. (D) If the requirements                    permissible.
under subparagraph (A) have been met, a Federal judge                      (c) Settlements.—
before whom a civil action with respect to prison                          (1) Consent decrees.—In any civil action with respect to
conditions is pending who believes that a prison release                   prison conditions, the court shall not enter or approve a
order should be considered may sua sponte request the                      consent decree unless it complies with the limitations on
convening of a three-judge court to determine whether a                    relief set forth in subsection (a).
prisoner release order should be entered. (E) The three-                   (2) Private settlement agreements.—(A) Nothing in this
judge court shall enter a prisoner release order only if the               section shall preclude parties from entering into a private
court finds by clear and'convincing evidence that— •                      settlement agreement that does not comply with the ...:. , •,
                                                                          limitations on relief set forth in subsection (a), if the terms
                                                                          of that agreement are not subject to court enforcement


                                   JAILHOUSE LAWYER'S HANDBOOK-APPENDICES
                                                                    129
State shall make or enforce any law which shall abridge               on account of race, color, or previous condition of
the privileges or immunities of citizens of the United                servitude
States; nor shall any State deprive any person of life,
liberty, or property, without due process of law; nor deny            Section 2.
to any person within its jurisdiction the equal protection of         The Congress shall have the power to enforce this article
the laws.                                                             by appropriate legislation.

Section 2.                                                            Amendment XVI
Representatives shall be apportioned among the several                Passed by Congress July 2, 1909. Ratified February 3,
States according to their respective numbers, counting the            1913. Note: Article I, section 9, of the Constitution was
whole number of persons in each State, excluding Indians              modified by amendment 16.
not taxed. But when the right to vote at any election for the         The Congress shall have power to lay and collect taxes on
choice of electors for President and Vice-President of the            incomes, from whatever source derived, without
United States, Representatives in Congress, the Executive             apportionment among the several States, and without
and Judicial officers of a State, or the members of the               regard to any census or enumeration.
Legislature thereof, is denied to any of the male
inhabitants of such State, being twenty-one years of age,*
and citizens of the United States, or in any way abridged,            APPENDIX F
except for participation in rebellion, or other crime, the            Excerpts from the PLRA
basis of representation'therein shall be reduced in tHe
proportion which the number of such male citizens shall
                                                                      See also Chapter Two, Section F for some
bear to the whole number of male citizens twenty-one
                                                                      descriptions ofthese provisions.
years of age in such State.

                                                                      DEFINITIONS
Section 3.
No person shall be a Senator or Representative in
Congress, or elector of President and Vice-President, or              18 U.S.C. § 3626(h). Definitions. [...]
hold any office, civil or military, under the United States,          (2) the term "civil action with respect to prison conditions"
or under any State, who, having previously taken an oath,             means any civil proceeding arising under Federal law with
as a member of Congress, or as an officer of the United               respect to the conditions of confinement or the effects of
States, or as a member of any State legislature, or as an             actions by government officials on the lives of persons
executive or judicial officer of any State, to support the            confined in prison, but does not include habeas corpus
Constitution of the United States, shall have engaged in              proceedings challenging the fact or duration of
insurrection or rebellion against the same, or given aid or           confinement in prison;
comfort to the enemies thereof. But Congress may by a                 (3) the term "prisoner" means any person subject to
vote of two-thirds of each House, remove such disability.             incarceration, detention, or admission to any facility who
                                                                      is accused of, convicted of, sentenced for, or adjudicated
Section 4.
                                                                      delinquent for, violations of criminal law or the terms and
The validity of the public debt of the United States,                 conditions of parole, probation, pretrial release, or
authorized by law, including debts incurred for payment of            diversionary program; [...]
pensions and bounties for services in suppressing                     (5) the term "prison" means any Federal, State, or local
insurrection or rebellion, shall not be questioned. But               facility that incarcerates or detains juveniles or adults
neither the United States nor any State shall assume or pay           accused of, convicted of, sentenced for, or adjudicated
any debt or obligation incurred in aid of insurrection or             delinquent for, violations of criminal law;
rebellion against the United States, or any claim for the r~
loss or emancipation of any slave; but all such debts,                PROSPECTIVE RELIEF
obligations and claims shall be held illegal and void.
                                                                      18 U.S.C. § 3626. Appropriate remedies with respect to
Section 5.                                                            prison conditions
The Congress shall have the power to enforce, by                      (a) Requirements for relief.
appropriate legislation, the provisions of this article.              (1) Prospective relief.— (A) Prospective relief in any civil
*Changed by section 1 of the 26th amendment.                          action with respect to prison conditions shall extend no
                                                                      further than necessary to correct the violation of the
Amendment XV                                                          Federal right of a particular plaintiff or plaintiffs. The
Passed by Congress February 26, 1869. Ratified February               court shall not grant or approve any prospective relief
3, 1870. .     -   '                                                  unless the court finds that such relief is narrowly drawn,
                                                                      extends no further than necessary to correct the violation
Section 1.              •                                             of the Federal right, and is the least intrusive means
The right of citizens of the United States to vote shall not          necessary to correct the violation of the Federal right. The
be denied or abridged by the United States or by any State            court shall give substantial weight to any adverse impact
                                                                      on public safety or the operation of a criminal justice

                                    JAILHOUSE LAWYER'S HANDBOOK - APPENDICES
                                                                128
of law; nor shall private property be taken for public use,            votes for each, which lists they shall sign and certify, and
without just compensation.                                             transmit sealed to the seat of the government of the United
                                                                       States, directed to the President of the Senate; —the
Amendment VI                                                           President of the Senate shall, in the presence of the Senate
In all criminal prosecutions, the accused shall enjoy the              and House of Representatives, open all the certificates and
right to a speedy and public trial, by an impartial jury of            the votes shall then be counted; —The person having the
the State and district wherein the crime shall have been               greatest number of votes for President, shall be the
committed, which district shall have been previously                   President, if such number be a majority of the whole
ascertained by law, and to be informed of the nature and               number of Electors appointed; and if no person have such
cause of the accusation; to be confronted with the                     majority, then from the persons having the highest
witnesses against him; to have compulsory process for                  numbers not exceeding three on the list of those voted for,
obtaining witnesses in his favor, and to have the                      as President, the House of Representatives shall choose
Assistance of Counsel for his defence.                                 immediately, by ballot, the President. But in choosing the
                                                                       President, the votes shall be taken by states, the
Amendment VII                                                          representation from each state having one vote; a quorum
In Suits at common law, where the value in controversy                 for this purpose shall consist of a member or members
shall exceed twenty dollars, the right of trial by jury shall          from two-thirds of the states, and a majority of all the
be preserved, and no fact tried by a jury, shall be otherwise          states shall be necessary to a choice. [And if the House of
re-examined in any Court of the United States, than                    Representatives shall not choose a President whenever the
according to the rules of the common law.                              right of choice shall devolve upon them, before the fourth
                                                                       day of March next following, then the Vice-President shall
Amendment VIII                                                         act as President, as in case of the death or other
Excessive bail shall not be required, nor excessive fines              constitutional disability of the President. —]* The person
imposed, nor cruel and unusual punishments inflicted.                  having the greatest number of votes as Vice-President,
                                                                       shall be the Vice-President, if such number be a majority
Amendment IX                                                           of the whole number of Electors appointed, and if no
The enumeration in the Constitution, of certain rights, shall          person have a majority, then from the two highest numbers
not be construed to deny or disparage others retained by               on the list, the Senate shall choose the Vice-President; a
the people.                                                            quorum for the purpose shall consist of two-thirds of the
                                                                       whole number of Senators, and a majority of the whole
Amendment X                                                            number shall be necessary to a choice. But no person
The powers not delegated to the United States by the                   constitutionally ineligible to the office of President shall be
Constitution, nor prohibited by it to the States, are reserved         eligible to that of Vice-President of the United States.
to the States respectively, or to the people.                          *Superseded by section 3 of the 20th amendment.

Amendment XI                                                           Amendment XIII         .. ..
Passed by Congress March 4, 1794. Ratified February 7,                 Passed by Congress January 31, 1865. Ratified December
1795.                                                                  6, 1865.
Note: Article III, section 2, of the Constitution was                  Note: A portion of Article IV, section 2, of the
modified by amendment 11.                                              Constitution was superseded by the 13th amendment.

The Judicial power of the United States shall not be                   Section 1.
construed to extend to any suit in law or equity,                      Neither slavery nor involuntary servitude, except as a
commenced or prosecuted against one of the United States               punishment for crime whereof the party shall have been
by Citizens of another State, or by Citizens or Subjects of            duly convicted, shall exist within the United States, or any
any Foreign State.                                                     place subject to their jurisdiction.

Amendment XII                                                          Section 2.
Passed by Congress December 9, 1803. Ratified June 15,                 Congress shall have power to enforce this article by
1804. Note: A portion of Article II, section 1 of the                  appropriate legislation.
Constitution was superseded by the 12th amendment.
                                                                       Amendment XIV
The Electors shall meet in their respective states and vote            Passed by Congress June 13, 1866. Ratified July 9, 1868.
by ballot for President and Vice-President, one of whom,               Note: Article I, section 2, of the Constitution was modified
at least, shall not be an inhabitant of the same state with            by section 2 of the 14th amendment.
themselves; they shall name in their ballots the person
voted for as President, and in distinct ballots the person             Section 1.
voted for as Vice-President, and they shall make distinct              All persons born or naturalized in the United States, and
lists of all persons voted for as President, and of all                subject to the jurisdiction thereof, are citizens of the
persons voted for as Vice-President, and of the number of              United States and of the State wherein they reside. No


                                   JAILHOUSE LAWYER'S HANDBOOK - APPENDICES
                                                                 127